DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,464,395 (Faxon et al.). 
Faxon discloses a catheter (5) comprising a lumen (55) that extends longitudinally along the length of the catheter and terminates at an opening (65) in . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Faxon et al. in view of USPAP 2016/0074627 (Cottone), and as evidenced by US Patent No. 8,983,577 (Hansis et al.).  
Faxon discloses the claimed catheter components, except for radiopaque markers aligned with the radial side opening.  Cottone discloses another catheter having radial side openings (5 and 7) in its distal portion (11).  Cottone teaches that the distal portion should comprise radiopaque markers (4A and 5A) to facilitate determination of the positions of the side openings while the distal catheter portion (11) is maneuvered in a subject's anatomy (see Figure 4A; [0083]).  Marker (4a) is axially aligned with side port (7), whereas marker (5a) is axially aligned with side port (6). In this manner, visualization of the markers (4a and 5a) can be used to determine the orientation of the respective side ports.  Cottone further teaches that at least three radiopaque markers can be aligned with an opening, as the embodiment of Figure 4A comprises a rectangular radiopaque marker (5a) in combination with two radiopaque wings (8c and 8d) for indicating the position of opening (6) [0086].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include at least three radiopaque markers aligned with the opening of the Faxon catheter, as taught by Cottone, as the modification provides the operator with the capability of determining the orientation of the side opening in order to properly position the device relative to a desired treatment site during a surgical operation.  
In regards to claim 4, Cottone further teaches that the markers can be configured in different shapes, e.g., partial circumferential bands, or any other desired shapes, to facilitate determination of orientation of the ports.  Cottone incorporates by reference US Patent No. 8,983,577 (Hansis et al.) at [0086], which discloses that markers on a catheter may have an asymmetrical shape in the form of a triangle (see Figures 7 and 9).  Hansis teaches that an asymmetric marker allows the orientation of the catheter to be determined by the orientation of the marker (column 6, lines 63-67).  In light of the teachings of both Cottone and Hansis, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure one of the markers of the modified Faxon catheter to have a triangle shape, as the modification provides the operator with the capability of determining the orientation of the catheter by the orientation of the asymmetric marker.   
In regards to claim 5:  Hansis discloses the triangular marker (Figures 7 and 9) has at a point oriented along a line extending around the circumference of the catheter.  Therefore, it would have been further obvious to orient the triangular marker in this manner such that an end points radially toward the side opening of the modified Faxon catheter, as the modification enhances the capability of the asymmetric marker to aid in determining the orientation of the catheter’s distal end in order to properly position the opening at a treatment site.
Regarding claims 6 and 7, the two wings of Cotton have the same shape and the rectangle marker is a different shape.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771